Citation Nr: 1402580	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  11-34 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder, to include gout and arthritis, to include as due to herbicide exposure.    

2.  Entitlement to service connection for a left knee disorder, to include gout and arthritis, to include as due to herbicide exposure.    

3.  Entitlement to service connection for a right knee disorder, to include gout and arthritis, to include as due to herbicide exposure.    

4.  Entitlement to service connection for osteoarthritis other than of the right wrist and bilateral knees, to include as due to herbicide exposure. 

5.  Entitlement to service connection for a gastrointestinal disorder, to include as due to herbicide exposure. 

REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1947 to March 1955 and from September 1955 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for the issues listed on the title page.

With respect to the characterization of the issues on appeal, the Board notes that the Veteran has claimed entitlement to service connection for right wrist and bilateral knee disorders, which he has identified as arthritis and gout.  He has also claimed entitlement to service connection for osteoarthritis generally.  Therefore, in order to accurately reflect the nature of the Veteran's claims, the Board has characterized such issues as shown on the first page of this decision.  See Brokowski v. Shinseki, 23 Vet.App. 79, 84 ("a claimant's identification of the benefit sought does not require any technical precision.") citing Ingram v. Nicholson, 21 Vet.App. 232, 256-57 (2007) ("It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability, .... [and] it is the Secretary who knows the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission." (internal citations omitted)).  

The Board also observes that an April 2009 rating decision granted service connection for a right foot disability and bilateral hearing loss, and assigned initial ratings for such disabilities, and denied service connection for heart murmur and jaundice/hepatitis.  The Veteran entered a notice of disagreement in November 2009 as to the initially assigned ratings for his service-connected disabilities and the denial of service connection, and a statement of the case was issued in April 2011.  While the Veteran's December 2011 substantive appeal (VA Form 9), which perfected his appeal as to the issues listed on the title page, indicated that he wished to appeal all issues listed on the statement of the case provided by VA, such is not a timely substantive appeal as to the issues of entitlement to higher initial ratings for right foot disability and bilateral hearing loss, and entitlement to service connection for heart murmur and jaundice/hepatitis.  In this regard, such substantive appeal was received more than one year after the issuance of the April 2009 rating decision and more than 60 days after the issuance of the April 2011 statement of the case.  38 C.F.R. § 20.302(b) (2013).  Moreover, VA has not taken any steps to indicate that such issues are in appellate status.  In this regard, these issues were not addressed in the subsequent February 2012 supplemental statement of the case or certified to the Board.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  Therefore, these issues are not presently before the Board.

The Board notes that, in addition to the paper claims file, there are paperless, electronic (Virtual VA and Veterans Benefits Management System (VBMS)) claims files associated with the Veteran's claims.  A review of the Virtual VA and VBMS claims files reveal that such documents contained therein are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, after the issuance of the February 2012 supplemental statement of the case and prior to the July 2013 certification to the Board, additional lay statements, private treatment records, and VA-contracted examination reports were associated with the Veteran's file.  While some of the evidence is irrelevant or duplicative of previously considered evidence, much of the newly received evidence is relevant to the claims on appeal as it addresses diagnoses of the claimed orthopedic and gastrointestinal disorders and is not duplicative of previously considered evidence.  Unfortunately, no supplemental statement of the case was issued following receipt of these records.  As the additionally received evidence is relevant to the Veteran's claims of entitlement to service connection currently on appeal and was received prior to certification and transfer of the appeal to the Board, a remand of the case is required to comply with 38 C.F.R. § 19.31(b).  Therefore, in the readjudication of the Veteran's claims on appeal, the entire record, to include all evidence received since the issuance of the February 2012 supplemental statement of the case, should be considered.

The Board further finds that a remand is necessary in order to afford the Veteran a VA examination with an opinion regarding the etiology of his right wrist, bilateral knees, and osteoarthritis disorders.  In this regard, he was afforded a VA examination in January 2011.  At such time, the examiner diagnosed degenerative arthritic changes of the right wrist and bilateral knees, and offered an opinion that it was less likely as not that he had gout while in service.  However, the examiner did not offer an opinion regarding the etiology of such disorders, or any other joint affected by osteoarthritis, to include whether such is directly related to the Veteran's military service and/or his in-service exposure to herbicides.  In this regard, the Veteran has related a history of right wrist problems beginning in service while he worked on the flight line.  See January 2011 VA-contracted examination report.  Further, a review of service treatment records shows a right knee injury in service in May 1968.  With respect to the Veteran's general claim for service connection for osteoarthritis, he claims that he has osteoarthritis "especially [in his] back and lower extremities" but that it "prevails in all joints and bones of [his] body."  He submitted a medical journal article indicating that prolonged sitting may lead to spinal degeneration.  See "Prolonged Sitting A Health Risk".  A February 2010 private treatment record noted a history of osteoarthritis and degenerative disc disease of the back.  A May 2013 VA X-ray noted mild spondylosis in the thoracic spine.  He has also submitted lay statements as well as military personnel records indicating that his military occupation involved prolonged sitting.  However, no opinion regarding the etiology of the Veteran's back disorder and/or any other joint affected by osteoarthritis has been obtained.  Therefore, a remand is necessary in order to obtain a VA examination and opinion regarding such matters.  

Regarding the claim for a gastrointestinal disorder, the Board finds that a VA examination with an opinion is necessary to decide the claim.  Private treatment records indicate diagnoses of irritable bowel syndrome as well as peptic ulcer disease, hiatal hernia, and gastroesophageal reflux (GERD).  Further, in his May 2010 statement, the Veteran reported gastrointestinal symptoms including nausea, vomiting, diarrhea, constipation (requiring laxatives), abdominal pain, gastric bleeding ulcer, and poor/slow digestion.  The November 2010 VA-contracted examination regarding a separate issue not currently on appeal, noted that the Veteran had non-cardiac chest pain that lasted for days to more than one week at a time.  A review of service treatment records reveals gastrointestinal complaints in September 1965 ("pressure in chest... that could be indigestion") and November 1969 (diarrhea).  The September 1965 treatment record also indicated that the Veteran had been treated with laxatives.  Given the Veteran's in-service gastrointestinal complaints and the current diagnoses of gastrointestinal disorders as well as lay statements regarding symptoms that mirror those in service (i.e., chest pain as well as discomfort requiring laxatives), a remand is necessary in order to afford the Veteran a VA examination and opinion on such issue.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his right wrist, bilateral knee, and osteoarthritis disorders.  The examiner should review the claims file.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  Following a physical examination, an interview with the Veteran, and review of the claims file, to include the service treatment records, the examiner should address the following inquiries:

(A)  Identify all current diagnoses of the right wrist and bilateral knees, to include gout and arthritis.

(B)  Identify all joints where osteoarthritis is present, to include the spine.

(C)  For each diagnosed right wrist, bilateral knee and spine disorder, and any joint where osteoarthritis is present, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service, to include wrist difficulties resulting from his service while working on the flight line, a right knee injury in May 1968, prolonged sitting as a result of his military duties, and/or his in-service exposure to herbicides. 

(D)  For each joint where osteoarthritis is present, to include the right wrist, bilateral knees, and spine, the examiner should offer an opinion as to whether arthritis manifested in each identified joint within one year of his service separation in January 1971 and, if so, to describe the manifestations.
 
The examiner must provide a complete rationale for all opinions and conclusions reached.

2.  The Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his gastrointestinal disorder.  The examiner should review the claims file.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  Following a physical examination, an interview with the Veteran, and review of the claims file, to include the service treatment records, the examiner should address the following inquiries:

(A) Identify all current diagnoses pertaining to the gastrointestinal system.

(B)  For each diagnosed gastrointestinal disorder, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service, to include his in-service gastrointestinal complaints (i.e., September 1965 for pressure in the chest that could be indigestion and November 1969 for diarrhea), and/or his in-service exposure to herbicides. 
 
The examiner must provide a complete rationale for all opinions and conclusions reached.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the February 2012 supplemental statement of the case.  If a claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


